Exhibit 10.2

 

TAX RECEIVABLE AGREEMENT

 

THIS Tax Receivable Agreement (“TRA”) is made and entered into as of February 2,
2018 (the “Effective Date”) by and among Purple Innovation, Inc., a Delaware
corporation (“Parent”), InnoHold, LLC, a Delaware limited liability company
(“InnoHold”), Purple Innovation, LLC, a Delaware limited liability company (the
“Company”), and those direct or indirect equity owners of the Company listed on
Schedule 1 (together with InnoHold, the “Class B Unitholders”).

 

RECITALS

 

1. Prior to the Effective Date of this TRA and the Closing Arrangements, defined
below, and immediately prior to the merger of Purple Team, LLC, a Delaware
limited liability company (“Purple Team”), into Innohold, the equity in the
Company was owned solely by InnoHold and Purple Team.

 

2. Also prior to the Effective Date of this TRA, (i) PRPL Acquisition, LLC, a
Delaware limited liability company and a wholly owned subsidiary of Parent, will
have merged with and into the Company (the “Merger”) in accordance with the
Agreement and Plan of Merger dated November 2, 2017 (as may be amended from time
to time, the “Merger Agreement”), and the parties thereto will have received the
consideration as set forth in the Merger Agreement and (ii) pursuant to the
Merger Agreement, Innohold will have received (among other things) (a) a cash
distribution, (b) rights under an agreement relating to the exchange of Class B
Units of the Company and Class B Stock of Parent into Class A Stock of Parent
dated as of the date hereof (the “Exchange Agreement”) and (c) the rights under
this TRA. Steps (i) – (ii) are defined as the “Closing Arrangements.”

 

3. At the Effective Date, after the completion of the Merger and the Closing
Arrangements, Parent and the Class B Unitholders will hold all the Units of the
Company outstanding at such time, and will be parties to the Second Amended and
Restated Operating Agreement of the Company (the “LLC Agreement”).

 

4. The parties intend to treat the Merger and the Closing Arrangements as
integrated transactions, such that the Surviving Entity, as defined in the
Merger Agreement, is a continuation of the Company for United States federal
income tax purposes, and Parent is treated as having acquired by purchasing
Units of the Company as contemplated by the Merger Agreement, for the
consideration set forth in the Merger Agreement and in the Closing Arrangements.

 

5. Pursuant to the Exchange Agreement, the Class B Unitholders or their
permitted assignees may exchange its Class B Units for Class A Stock of Parent
and, as a result of which, the Applicable Class B Unitholder(s) will receive the
right to certain payments under this TRA.

 

6. The Company and each of its direct and (to the extent owned through a chain
of pass-through entities as determined for U.S. federal income tax purposes)
indirect subsidiaries (if any) which are treated as partnerships for United
States federal income tax purposes (the Company, such subsidiaries, and any
direct or (to the extent owned through a chain of pass-through entities)
indirect subsidiary that is disregarded as an entity separate from its owner,
together, the “Company Group”), have, or will have, in effect an election under
Section 754 of the United States Internal Revenue Code of 1986, as amended (the
“Code”), for each Taxable Year (as such term is defined below) in which an
Exchange (as such term is defined below) occurs, which election is intended to
result in an adjustment to the tax basis of the assets owned by the Company
Group (solely with respect to Parent) at the time of an Exchange (such time, the
“Exchange Date”).

 



 

 

 

7. The income, gain, loss, deduction and other Tax (as such term is defined
below) items of Parent or any Parent Consolidated Group may be affected by (i)
the Basis Adjustments (as such term is defined below) and (ii) the Imputed
Interest (as such term is defined below).

 

8. The parties to this Agreement desire to make certain arrangements with
respect to the effect of the Basis Adjustments and Imputed Interest on the
liability for Taxes of Parent and certain other matters.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, the parties agree as follows:

 

Article 1
DEFINITIONS

 

Section 1.1. Definitions.

 

As used in this TRA, the terms set forth in this Article 1 shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Amended Schedule” is defined in Section 2.4(b).

 

“Applicable Class B Unitholder(s)” means, from time to time, any Class B
Unitholder(s) who exercise their Exchange Rights and who, as a result, are
entitled to the payments contemplated by this TRA.

 

“Basis Adjustment” means the adjustment to the tax basis of a Reference Asset,
whether as reported on a Tax Return or as a result of a Determination, under
sections 732, 743(b) or 1012 of the Code, as applicable, and the Treasury
Regulations promulgated thereunder, and any other applicable, similar or
successor provisions of the Code (both in situations where, as a result of one
or more Exchanges, Company becomes an entity that is disregarded as separate
from its owner for tax purposes and in situations where, following an Exchange,
Company remains in existence as an entity for United States federal income tax
purposes) and, in each case, comparable sections of foreign, state and local
income and franchise tax laws, arising by reason of the Closing Arrangements,
the Exchange Agreement (or any Exchange thereunder) and all payments under this
TRA, and that arise solely with respect to Class B Units held by the Class B
Unitholders. For purposes of calculating the Basis Adjustment with respect to
any Applicable Class B Unitholder(s), the transferee’s share of partnership
property will be determined in accordance with section 743(b) and regulations
promulgated thereunder. The amount of any Basis Adjustment resulting from an
Exchange of one or more Class B Units shall be determined without regard to any
Pre-Exchange Transfer of such Class B Units and as if any such Pre-Exchange
Transfer had not occurred.

 

“Beneficial Owner” of a security means a Person who, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

 

“Board” means the Board of Directors of Parent.

 

“Business Day” has the meaning set forth in the LLC Agreement.

 



2

 

 

“Change of Control” means the occurrence of any of the following events after
the date hereof:

 

(i) there is consummated, in accordance with Parent’s certificate of
incorporation and applicable law, the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of Parent’s assets
(determined on a consolidated basis), including a sale of all Class A Units held
by Parent, to any Person or “group” (as such term is used in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or any
successor provisions thereto);

 

(ii) any Person or any group of Persons acting together which would constitute a
“group” for purposes of Section 13(d)(3) of the Exchange Act, or any successor
provisions thereto, is or becomes the beneficial owner, directly or indirectly,
of securities of Parent representing more than fifty percent (50%) of the
combined voting power of the Parent’s then outstanding voting securities;

 

(iii) there is consummated a merger, reorganization, consolidation or similar
form of business transaction involving Parent and any other corporation or other
entity, and, immediately after the consummation of such transaction, either (x)
the Board immediately prior to the merger or consolidation does not constitute
at least a majority of the board of directors of the Person surviving the merger
or, if the surviving Person is a Subsidiary, the ultimate parent thereof, or (y)
the voting securities immediately prior to such merger or consolidation do not
continue to represent or are not converted into more than fifty percent (50%) of
the combined voting power of then outstanding voting securities of the Person
resulting from such merger or consolidation or, if the surviving Person is a
Subsidiary, the ultimate parent thereof; or

 

(iv) the stockholders of Parent and the Board approve a plan of complete
liquidation or dissolution of Parent.

 

Notwithstanding the foregoing, except with respect to clause (iii)(x) above, a
“Change of Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which (A) the record holders of the shares of stock of Parent
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in, and own substantially all of
the shares or other equity of, an entity which owns all or substantially all of
the assets of Parent immediately following such transaction or series of
transactions or (B) Parent is the surviving entity and its Class A Stock
continues to be registered under Section 12(b) or 12(g) of the Exchange Act and
continues to be publicly traded.

 

“Change of Control Termination Date” means the date of a Change of Control
Termination Notice for purposes of determining the Change of Control Termination
Payment.

 

“Change of Control Termination Effective Date” is defined in Section 4.2.

 

“Change of Control Termination Notice” is defined in Section 4.2.

 

“Change of Control Termination Payment” is defined in Section 4.3(b).

 

“Change of Control Termination Schedule” is defined in Section 4.1(b).

 

“Class A Stock” has the meaning set forth in the LLC Agreement.

 

“Class A Units” has the meaning set forth in the LLC Agreement.

 

“Class B Stock” has the meaning set forth in the LLC Agreement.

 

“Class B Unitholder” is defined in the Recitals.

 

“Class B Units” has the meaning set forth in the LLC Agreement.

 

“Closing Date” means the date on which the Merger, as defined in the Merger
Agreement, is effective.

 



3

 

 

“Code” is defined in the Recitals.

 

“Company” is defined in the Recitals.

 

“Company Group” is defined in the Recitals.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Cumulative Net Realized Tax Benefit” for a Taxable Year means, with respect to
each Applicable Class B Unitholder, the cumulative amount of Realized Tax
Benefits for all Taxable Years of Parent, up to and including such Taxable Year,
net of the cumulative amount of Realized Tax Detriments for the same period. The
Realized Tax Benefit and Realized Tax Detriment with respect to each Applicable
Class B Unitholder for each Taxable Year shall be determined based on the most
recent Tax Benefit Schedule or Amended Schedule, if any, in existence at the
time of such determination, or, if applicable, the Early Termination Schedule,
Change of Control Termination Schedule, or amendments thereto.

 

“Default Rate” means LIBOR plus 500 basis points.

 

“Determination” shall have the meaning ascribed to such term in section 13l3(a)
of the Code or similar provision of foreign, state and local tax law, as
applicable, or any other event (including the execution of IRS Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax. A
Determination shall include the expiration of all periods of limitations
relating to the assessment of Tax for a Taxable Year.

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Effective Date” is defined in Section 4.2.

 

“Early Termination Notice” is defined in Section 4.2.

 

“Early Termination Payment” is defined in Section 4.3(b).

 

“Early Termination Rate” means LIBOR plus 100 basis points.

 

“Early Termination Schedule” is defined in Section 4.2.

 

“Effective Date” is defined in the opening paragraph.

 

“Exchange” means (i) the steps in the Closing Arrangements that result in the
acquisition of Class A Units in the Company by Parent and (ii) any exchange of
Class B Units and Class B Stock into Class A Stock pursuant to the Exchange
Agreement.

 

“Exchange Agreement” is defined in the Recitals.

 

“Exchange Basis Schedule” is defined in Section 2.2.

 

“Exchange Date” is defined in the Recitals.

 

“Expert” is defined in Section 7.9.

 

“Hypothetical Tax Liability” means, for purposes of determining a payment
hereunder by Parent to the Applicable Class B Unitholder(s) in respect of a
Taxable Year, the amount that would constitute the liability for Taxes of Parent
using the same methods, elections, conventions and similar practices as are used
on the relevant Parent Return, if there were excluded, in making such
determination, (1) any aggregate increase or decrease in Tax liability for the
Taxable Year attributable to Basis Adjustments arising as a result of the
Exchanges by the Applicable Class B Unitholder(s), including by reason of any
payments under this TRA to any Applicable Class B Unitholder(s) (other than
payments of Imputed Interest) and (2) any deductions attributable to Imputed
Interest with respect to payment obligations under this TRA to such Applicable
Class B Unitholder(s) for the Taxable Year. For the avoidance of doubt,
Hypothetical Tax Liability shall be determined without taking into account the
carryover or carryback of any Tax item (or portions thereof) that is
attributable to such Basis Adjustment or Imputed Interest.

 



4

 

 

“Imputed Interest” shall mean any interest imputed under sections 483, 1272 or
1274 of the Code and any similar provision of state and local tax law, as
applicable, with respect to Parent’s payment obligations under this TRA.

 

“InnoHold” is defined in the Recitals.

 

“IRS” means the United States Internal Revenue Service.

 

“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR reported, on the date two (2) days prior to the first day of such
period, on the Telerate Page 3750 (or if such screen shall cease to be publicly
available, as reported on Reuters Screen page “LIBOR01” or by any other publicly
available source of such market rate) for London interbank offered rates for
United States dollar deposits for such period.

 

“LLC Agreement” is defined in the Recitals.

 

“Market Value” means the Closing Price (as defined in the Exchange Agreement) of
one (1) share of Class A Stock on the Business Day prior to the measurement
date; provided, that if the Class A Stock is listed on any domestic securities
exchange, the term “Business Day” as used in this sentence means Business Days
on which such exchange is open for trading.

 

“Material Objection Notice” has the meaning set forth in Section 4.2.

 

“Merger” is defined in the Recitals.

 

“Merger Agreement” is defined in the Recitals.

 

“Net Tax Benefit” is defined in Section 3.l(b).

 

“Non-Stepped Up Tax Basis” means, with respect to any Reference Asset at any
time, the tax basis that such asset would have had at such time if no Basis
Adjustments had been made.

 

“Objection Notice” has the meaning set forth in Section 2.4(a).

 

“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.

 

“Parent” is defined in the opening paragraph.

 

“Parent Consolidated Group” means any group of entities that are part of the
United States federal income tax consolidated group of which Parent is the
common parent.

 

“Parent Return” means the United States federal, and/or foreign, and/or state
and/or local Tax Return, as applicable, of Parent filed with respect to Taxes
for any Taxable Year, and includes consolidated returns in which Parent is the
common parent.

 

“Participation Percentage” means, with respect to a Class B Unitholder, the
percentage set forth on Exhibit B next to such Class B Unitholder’s name.

 

“Person” means and includes any individual, bank, savings association,
corporation, partnership (limited, general, exempted or otherwise), limited
liability company, limited company, company, exempted company, unit trust,
joint-stock company, trust, estate or unincorporated organization.

 



5

 

 

“Pre-Exchange Transfer” means any transfer (including upon the death of an
Applicable Class B Unitholder) in respect of one or more Class B Units (i) that
occurs after the Closing Arrangements and prior to an Exchange of such Class B
Units and (ii) to which sections 743(b) or 734(b) of the Code applies.

 

“Qualified Tax Advisor” means any law or accounting firm that is internationally
recognized as being expert in Tax matters and that is reasonably acceptable to
Parent and the Applicable Class B Unitholder(s).

 

“Realized Tax Benefit” means, for purposes of determining a payment hereunder by
Parent to an Applicable Class B Unitholder in respect of a Taxable Year, the
excess, if any, of (a) the Hypothetical Tax Liability determined with reference
to such Applicable Class B Unitholder in respect of the Taxable Year over (b)
the “actual” liability for Taxes of Parent using the same methods, elections,
conventions and similar practices used on the relevant Parent Return, such
“actual” liability to be computed with the adjustments described in this TRA
(including, for the avoidance of doubt, the application of the Valuation
Assumptions when provided for in this Agreement). If all or a portion of the
actual tax liability of Parent for the Taxable Year arises as a result of an
audit by a Taxing Authority of any Taxable Year, such liability shall not be
included in determining the Realized Tax Benefit unless and until there has been
a Determination.

 

“Realized Tax Detriment” means, for purposes of determining a payment hereunder
by Parent to an Applicable Class B Unitholder, the excess, if any, of (a) the
“actual” liability for Taxes of Parent using the same methods, elections,
conventions and similar practices used on the relevant Parent Return, such
“actual” liability to be computed with the adjustments described in this TRA
(including, for the avoidance of doubt, the application of the Valuation
Assumptions when provided for in this TRA) over (b) the Hypothetical Tax
Liability determined with reference to such Applicable Class B Unitholder in
respect of the Taxable Year. If all or a portion of the actual tax liability of
Parent for the Taxable Year arises as a result of an audit by a Taxing Authority
of any Taxable Year, such liability shall not be included in determining the
Realized Tax Benefit unless and until there has been a Determination.

 

“Reconciliation Dispute” has the meaning set forth in Section 7.9.

 

“Reconciliation Procedures” has the meaning set forth in Section 2.4(a).

 

“Reference Asset” means an asset that is held by any member of a Company Group
at the time of the Closing Arrangements or an Exchange, as relevant. A Reference
Asset also includes any asset that is “substituted basis property” under section
7701(a)(42) of the Code with respect to a Reference Asset.

 

“Schedule” means any of the following: (a) an Exchange Basis Schedule, (b) a Tax
Benefit Schedule, (c) the Early Termination Schedule or (d) the Change of
Control Termination Schedule.

 

“Senior Obligations” is defined in Section 5.1.

 

“Subsidiaries” means, with respect to any Person, another Person in which such
first Person owns, directly or indirectly, an amount of voting securities, other
voting ownership or voting partnership interests which is sufficient to elect at
least a majority of the board of directors or other governing body (or if there
are no such voting interests, 50% or more of the equity interests of such
Person).

 

“Tax Benefit Payment” is defined in Section 3.1(b).

 

“Tax Benefit Schedule” is defined in Section 2.3(a).

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

 



6

 

 

“Taxable Year” means a taxable year of Parent as defined in Section 441(b) of
the Code or comparable section of foreign, state or local tax law, as applicable
(and, therefore, for the avoidance of doubt, may include a period of less than
twelve (12) months for which a Tax Return is made), ending on or after the
Effective Date

 

“Taxes” means any and all taxes, assessments or similar charges that are based
on or measured with respect to any income or profits, or that are imposed in
lieu of or are in the nature of an income tax, including any franchise taxes
based on income, imposed by any federal, foreign, state or local Taxing
Authority, and any interest related to such Tax.

 

“Taxing Authority” shall mean any domestic, federal, national, foreign, state,
county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising any
taxing authority or any other authority exercising Tax regulatory authority.

 

“TRA” is defined in the Recitals.

 

“Treasury Regulations” means the final and temporary regulations under the Code
promulgated from time to time (including corresponding provisions and succeeding
provisions) as in effect for the relevant taxable period.

 

“Units” means the Class A Units and the Class B Units, collectively.

 

“Valuation Assumptions” shall mean, subject to Section 4.1(b), as of an Early
Termination Date or Change of Control Termination Date, the assumptions that:

 

(a) in each Taxable Year ending on or after such Early Termination Date, Parent
will have taxable income sufficient to fully utilize the deductions arising from
the Basis Adjustments and the Imputed Interest during such Taxable Year
(including, for the avoidance of doubt, Basis Adjustments and Imputed Interest
that would result from future Tax Benefit Payments that would be paid in
accordance with the Valuation Assumptions) in which such deductions would become
available;

 

(b) All Taxes are paid on the due date for payment of such Taxes, excluding any
available extensions;

 

(c) the U.S. federal income tax rates and state and local income tax rates that
will be in effect for each such Taxable Year will be those specified for each
such Taxable Year by the Code and other Law as in effect on the Early
Termination Date (but taking into account for the applicable Taxable Years
adjustments to the tax rates that have been enacted as of the Early Termination
Date with a delayed effective date);

 

(d) any loss carryovers generated by any Basis Adjustment or Imputed Interest
and available as of the date of the Early Termination Schedule will be utilized
by Parent on a pro rata basis from the date of such schedule through the
scheduled expiration date of such loss carryovers;

 

(e) any non-amortizable assets will be disposed of on the fifteenth anniversary
of the applicable Basis Adjustment; provided, that in the event of a Change of
Control, such non-amortizable assets shall be deemed disposed of at the time of
sale of the relevant asset (if earlier than such fifteenth anniversary); and

 

(f) if, as of the Early Termination Date, there are Class B Units that have not
been Exchanged, then each such Class B Unit shall be deemed to be Exchanged for
the Market Value of the Class A Stock payable in respect thereof under the
Exchange Agreement and the amount of cash that would be transferred under this
TRA to the Class B Unitholder(s) that is attributable to such Class B Units that
have not been exchanged under this TRA, determined as if the deemed Exchange
occurred on the Early Termination Date. For the avoidance of doubt, the term
“Exchange” as used in herein shall include any Exchange deemed to have occurred
under this subsection.

 



7

 

 

Section 1.2. Other Definitional and Interpretative Provisions. The words
‘‘hereof, “herein” and “hereunder” and words of like import used in this TRA
shall refer to this TRA as a whole and not to any particular provision of this
TRA. References to Articles, Sections, Exhibits and Schedules are to Articles,
Sections, Exhibits and Schedules of this TRA unless otherwise specified. All
Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this TRA as if set forth in full herein. Any
capitalized terms used in any Exhibit or Schedule but not otherwise defined
therein, shall have the meaning as defined in this TRA. Any singular term in
this TRA shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include”, “includes” or “including” are used in
this TRA, they shall be deemed to be followed by the words “without limitation”,
whether or not they are in fact followed by those words or words of like import.
“Writing”, “written” and comparable terms refer to printing, typing and other
means of reproducing words (including electronic media) in a visible form.
References to any agreement or contract are to that agreement or contract as
amended, modified or supplemented from time to time in accordance with the terms
thereof. References to any Person include the successors and permitted assigns
of that Person. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively.

 

Article 2
DETERMINATION OF CERTAIN REALIZED TAX BENEFITS

 

Section 2.1. Basis Adjustment. The parties hereto acknowledge that an Exchange
constitutes a transfer of an interest in Company giving rise to a Basis
Adjustment. For the avoidance of doubt, payments made under this TRA shall not
be treated as resulting in a Basis Adjustment to the extent such payments are
treated as Imputed Interest.

 

Section 2.2. Basis Schedule. Within 45 calendar days after the filing of the
United States federal income tax return of Parent for each Taxable Year in which
any Exchange has been effected, Parent shall deliver to the Applicable Class B
Unitholder(s) a schedule (the “Exchange Basis Schedule”) that shows, in
reasonable detail necessary to perform the calculations required by this TRA,
including with respect to each Applicable Class B Unitholder, for purposes of
Taxes, (i) the Non-Stepped Up Tax Basis of the Reference Assets as of the
Exchange Date, (ii) the Basis Adjustments with respect to the Reference Assets
as a result of any Exchanges effected in the Closing Arrangements, any other
Exchanges effected in such Taxable Year and Exchanges effected in prior Taxable
Years, calculated in the aggregate and identified separately based on whether
the Basis Adjustment arises by virtue of an Exchange effected in the Closing
Arrangements, the current Taxable Year or prior Taxable Years, (iii) the period
(or periods) over which the Reference Assets are amortizable and/or depreciable
and (iv) the period (or periods) over which each Basis Adjustment is amortizable
and or depreciable, identified separately based on whether the Basis Adjustment
arises by virtue of an Exchange effected in the Closing Arrangements, the
current Taxable Year or prior Taxable Years. The Exchange Basis Schedule will
become final as provided in Section 2.4(a) and may be amended as provided in
Section 2.4(b) (subject to the procedures set forth in Section 2.4(b)).

 

Section 2.3. Tax Benefit Schedule.

 

(a) Tax Benefit Schedule. Within 60 calendar days after the filing of the United
States federal income tax return of Parent for any Taxable Year in which there
is a Realized Tax Benefit or Realized Tax Detriment, Parent shall provide to the
Applicable Class B Unitholder(s) a schedule showing, in reasonable detail and,
at the request of the Applicable Class B Unitholder(s), with respect to each
separate Exchange by such Applicable Class B Unitholder(s), the calculation of
the Realized Tax Benefit or Realized Tax Detriment with respect to an Exchange
effected in the Closing Arrangements, for any Exchange effected in a prior
Taxable Year and for any Exchange effected for such Taxable Year with respect to
such Applicable Class B Unitholder(s) (each a “Tax Benefit Schedule”). The Tax
Benefit Schedule will become final as provided in Section 2.4(a) and may be
amended as provided in Section 2.4(b) (subject to the procedures set forth in
Section 2.4(b)).

 



8

 

 

(b) Applicable Principles. Subject to Sections 3.3 and 3.4, the Realized Tax
Benefit or Realized Tax Detriment for each Taxable Year is intended to measure
the decrease or increase in the actual cash liability for Taxes of Parent (on a
consolidated basis, as relevant) for such Taxable Year attributable to the Basis
Adjustments and Imputed Interest, determined using a “with and without”
methodology. In preparing the Tax Returns upon which the Realized Tax Benefit or
Detriment are prepared, and in calculating the Hypothetical Tax Liability,
Parent will not take any positions that are not more likely than not to be
sustained if challenged by a Tax authority. For the avoidance of doubt, the
actual liability for Taxes will take into account the deduction of the portion
of each Tax Benefit Payment that must be accounted for as interest under the
Code based upon the characterization of Tax Benefit Payments as additional
consideration payable by Parent for the Class B Units acquired in an Exchange,
and any tax items of Parent or any member of the consolidated tax return of
Parent that are deductible in a year after the Closing Date. Carryovers or
carrybacks of any Tax item attributable to the Basis Adjustment and Imputed
Interest shall be considered to be subject to the rules of Code and the Treasury
Regulation or the appropriate provisions of foreign, state and local income and
franchise tax law, as applicable, governing the use, limitation, and expiration
of carryovers or carrybacks of the relevant-type. If a carryover or carryback of
any Tax item includes a portion that is attributable to the Basis Adjustment or
Imputed Interest and another portion that is not, such portions shall be
considered to be used in accordance with the “with and without” methodology,
recognizing that the Hypothetical Tax Liability for the year would not include
any such carryover or carryback, but such amount would be taken into account in
calculating the Realized Tax Benefit for the year, if it is actually utilized in
such year. For the avoidance of doubt, if there is a carryover or carryback of
any Tax item that is not attributable to the Basis Adjustment or Imputed
Interest, it will be utilized in the calculation of the Hypothetical Tax
Liability and the Realized Tax Benefit and Realized Tax Detriments for the year
to which it is carried, to the extent possible. The parties agree that (1) all
Tax Benefit Payments (other than amounts accounted for as interest under the
Code) will (A) be treated as subsequent upward purchase price adjustments that
give rise to further Basis Adjustments to Reference Assets for Parent and (B)
have the effect of creating additional Basis Adjustments to Reference Assets for
Parent in the year of payment, and (2) as a result, such additional Basis
Adjustments will be incorporated into the current year calculation and into
future year calculations, as appropriate. The parties further agree that all Tax
Benefit Payments shall be shared among the Class B Unitholders in proportion to
their Participation Percentages.

 

Section 2.4. Procedures, Amendments.

 

(a) Procedure. Every time Parent delivers to the Applicable Class B
Unitholder(s) an applicable Schedule under this TRA, including any Amended
Schedule delivered pursuant to Section 2.4(b), but excluding any Early
Termination Schedule, Change of Control Termination Schedule, amended Early
Termination Schedule or amended Change of Control Termination Schedule, Parent
shall also (i) deliver to the Applicable Class B Unitholder(s) schedules and
work papers, as reasonably determined by Parent or reasonably requested by the
Applicable Class B Unitholder(s), providing reasonable detail regarding the
preparation of the Schedule and (ii) allow the Applicable Class B Unitholder(s)
reasonable access at no cost to the appropriate representatives at Parent, as
determined by Parent or requested by the Applicable Class B Unitholder(s) in
connection with a review of such Schedule. An applicable Schedule or amendment
thereto shall become final and binding on Parent and an Applicable Class B
Unitholder 30 calendar days from the first date on which the Applicable Class B
Unitholder(s) received the applicable Schedule or amendment thereto unless the
Applicable Class B Unitholder(s) (i) within 30 calendar days after receiving an
applicable Schedule or amendment thereto, provides Parent with notice of a
material objection to such Schedule (“Objection Notice”) made in good faith or
(ii) provides a written waiver of such right of any Objection Notice within the
period described in clause (i) above, in which case such Schedule or amendment
thereto becomes binding on the date the waiver is received by Parent. If the
parties, for any reason, are unable to successfully resolve the issues raised in
the Objection Notice within 30 calendar days after receipt by Parent of an
Objection Notice, Parent and the Applicable Class B Unitholder(s) shall employ
the reconciliation procedures as described in Section 7.9 (the “Reconciliation
Procedures”).

 



9

 

 

(b) Amended Schedule. The applicable Schedule for any Taxable Year shall be
amended from time to time by Parent (i) in connection with a Determination
affecting such Schedule, (ii) to correct inaccuracies in the Schedule identified
as a result of the receipt of additional factual information relating to any
Taxable Year after the date the Schedule was provided to the Applicable Class B
Unitholder(s), (iii) to comply with the Expert’s determination under the
Reconciliation Procedures, (iv) to reflect a change in the Realized Tax Benefit
or Realized Tax Detriment for such Taxable Year attributable to a carryback or
carryforward of a loss or other Tax item to such Taxable Year, (v) to reflect a
change in the Realized Tax Benefit or Realized Tax Detriment for such Taxable
Year attributable to an amended Tax Return filed for such Taxable Year or (vi)
to adjust an Exchange Basis Schedule to take into account payments made pursuant
to this TRA (any such Schedule an “Amended Schedule”). For the avoidance of
doubt, no Applicable Class B Unitholder shall have any obligation to make any
payment to Parent, or to reimburse Parent, for amounts previously paid pursuant
to this TRA.

 

Article 3
TAX BENEFIT PAYMENTS

 

Section 3.1. Payments.

 

(a) Payments. Within five Business Days after a Tax Benefit Schedule or Amended
Schedule delivered to Class B Unitholders becomes final in accordance with
Section 2.4, Parent shall pay to each Applicable Class B Unitholder for the
applicable Taxable Year the Tax Benefit Payment with respect to such Applicable
Class B Unitholder for such Taxable Year, as determined pursuant to Section
3.l(b). Each such Tax Benefit Payment shall be made by wire transfer of
immediately available funds to the bank account previously designated by the
Applicable Class B Unitholder to Parent or as otherwise agreed by Parent and the
Applicable Class B Unitholder. For the avoidance of doubt, no Tax Benefit
Payment shall be made in respect of estimated tax payments, including, without
limitation, United States federal estimated income tax payments.

 

(b) A “Tax Benefit Payment” for a Taxable Year means, with respect to each
Applicable Class B Unitholder, an amount, not less than zero, equal to the sum
of the Applicable Class B Unitholder’s Net Tax Benefit. Subject to Sections 3.3
and 3.4, the “Net Tax Benefit” with respect to each Class B Unitholder for a
Taxable Year shall be an amount equal to the excess, if any, of 80% of the
Cumulative Net Realized Tax Benefit with respect to such Class B Unitholder for
such Taxable Year over the total amount of payments previously made to such
Class B Unitholder under this Section 3.1 (excluding payments attributable to
Imputed Interest).

 

Section 3.2. No Duplicative Payments and Principles. It is intended that the
provisions of this TRA will not result in duplicative payment of any amount
required under this TRA. It is also intended that the provisions of this TRA
provide that 80% of the Cumulative Net Realized Tax Benefit with respect each
Class B Unitholder will be paid to such Class B Unitholder. The provisions of
this TRA shall be construed in the appropriate manner to ensure such intentions
are realized.

 

Section 3.3. Insufficient Taxable Income or Insufficient Funds. Notwithstanding
anything in Section 3.1(a) or (b) to the contrary, and subject to Section 3.4
hereof, to the extent that the aggregate tax benefit of Parent’s deduction with
respect to the Basis Adjustments or Imputed Interest under this TRA is limited
in a particular Taxable Year because Parent does not have sufficient taxable
income, or to the extent that Parent lacks sufficient funds to satisfy its
obligations to make all Tax Benefit Payments due with respect to a particular
Taxable Year, the limitation on the tax benefit for Parent, or the payments
under this TRA that may be made, as the case may be, shall be taken into account
or made for each Person entitled to receive a payment pursuant to Section 3.1(a)
on a first-in first-out basis by calculating and paying out Net Tax Benefits in
the following order of priority: (i) first Net Tax Benefits during such Taxable
Year (whether by virtue of current year deductions or carryovers of net
operating losses arising in prior years from Basis Adjustments) arising from
Exchanges effected in the Closing Arrangements (pro rata among the members who
Exchanged units in the Closing Arrangements), and then (ii) Net Tax Benefits
during such Taxable Year (whether by virtue of current year deductions or
carryovers of net operating losses arising in prior years from Basis
Adjustments) arising from Exchanges following the Exchanges effected in the
Closing Arrangements on a first-in first-out basis, with the Net Tax Benefits
arising from Exchanges effected in an earlier Taxable Year calculated and paid
out prior to Net Tax Benefits arising from Exchanges effected in later Taxable
Years (pro rata among members who Exchange in a Taxable Year (but after the
Closing Arrangements), without regard to when the Exchange occurred in the
Taxable Year).

 



10

 

 

Article 4
TERMINATION

 

Section 4.1. Termination and Breach of TRA.

 

(a) Parent may terminate this TRA with respect to all amounts payable to the
Class B Unitholders under this TRA at any time by paying to them the Early
Termination Payments in cash; provided, however, that this TRA shall only
terminate under this Section 4.l(a) effective upon the receipt of the Early
Termination Payments by the all Class B Unitholders; and provided, further, that
Parent may withdraw any notice to execute its termination rights under this
Section 4.1(a) prior to the time at which all or any portion of any Early
Termination Payment has been paid. Upon payment in full of the Early Termination
Payments by Parent, Parent shall not have any further payment obligations under
this TRA, other than for any (i) Tax Benefit Payments due and payable but unpaid
as of the Early Termination Notice; and (ii) Tax Benefit Payments due for the
Taxable Year ending with or including the date of the Early Termination Notice
(except to the extent that the amount described in clause (ii) is included in
Early Termination Payments). If an Exchange occurs after Parent has made all Tax
Benefit Payments to the Class B Unitholders in full as specified above, Parent
shall have no obligations under this TRA with respect to such Exchange. For
purposes of this Section 4.1, a Class B Unitholder includes a person who was a
Class B Unitholder prior to the receipt of notice from Parent pursuant to this
Section 4.1(a) and who exchanged Class B Units and Class B Stock for Parent
Class A Stock prior to such notice pursuant to the Exchange Agreement.

 

(b) Upon the occurrence of a Change of Control, Parent shall be obligated to
terminate this TRA effective as of the Change of Control Termination Date by
paying to the Class B Unitholders the Change of Control Termination Payments,
substituting “Change of Control Termination Date” for “Early Termination Date”
each time Early Termination Date appears in the definition of Valuation
Assumptions and substituting “Change of Control Termination Schedule” for “Early
Termination Schedule” each time Early Termination Schedule appears in the
definition of Valuation Assumptions, and following the procedures set forth in
Sections 4.2 and 4.3, as applicable to a Change of Control; provided, however,
that this TRA shall only terminate under this Section 4.1(b) effective upon the
receipt of all of the Change of Control Termination Payments by the Class B
Unitholders. Upon payment in full of the Change of Control Termination Payments
by Parent, Parent shall have no further payment obligations under this TRA,
other than for any (i) Tax Benefit Payments due and payable but unpaid as of the
Change of Control Termination Notice; and (ii) Tax Benefit Payments due for the
Taxable Year ending with or including the date of the Change of Control
Termination Notice (except to the extent that the amount described in clause
(ii) is included in Change of Control Termination Payments). If an Exchange
occurs after Parent has made all Tax Benefit Payments to the Class B Unitholders
in full as specified above, Parent shall have no obligations under this TRA with
respect to such Exchange. For purposes of a Change of Control Termination
Payment, a Class B Unitholder includes a person who was a Class B Unitholder
immediately prior to the Change of Control who exchanged Class B Units and
Class B Stock for Parent Class A Stock immediately prior to the Change of
Control pursuant to the Exchange Agreement.

 



11

 

 

(c) In the event that Parent breaches any of its material obligations under this
TRA, whether as a result of failure to make any payment within 90 days of when
due, failure to honor any other material obligation required hereunder or by
operation of law as a result of the rejection in a case commenced under the
Bankruptcy Code or otherwise, then all obligations hereunder shall be
accelerated and such obligations shall be calculated as if an Early Termination
Notice had been delivered on the date of such breach and shall include, but
shall not be limited to: (i) Early Termination Payments calculated as if an
Early Termination Notice had been delivered on the date of the breach; (ii) any
Tax Benefit Payments due and payable but unpaid as of the date of the breach;
and (iii) any Tax Benefit Payments due for the Taxable Year ending with or
including the date of the breach. Notwithstanding the foregoing, in the event
that Parent breaches this TRA, the Class B Unitholders shall be entitled to
elect to receive the amounts set forth in clauses (i), (ii), (iii) and (iv)
above or to seek specific performance of the terms hereof. The parties agree
that the failure to make any payment due pursuant to this TRA within 90 days
after the date such payment is due shall be deemed to be a breach of a material
obligation under this TRA for all purposes hereof.

 

Section 4.2. Termination Notice. If Parent chooses to exercise its right of
early termination under Section 4.1 above, or within thirty days of a Change of
Control (as the case may be), Parent shall deliver to each of the Class B
Unitholders notice of such intention to exercise such right or of such
occurrence (“Early Termination Notice” or “Change of Control Termination
Notice,” as applicable) and a schedule (the “Early Termination Schedule” or
“Change of Control Termination Schedule,” as applicable) specifying Parent’s
intention to exercise such right, or the presence of such occurrence, and
showing in reasonable detail the calculation of the Early Termination Payments
or the Change of Control Termination Payments, as applicable, for the Class B
Unitholders. Parent shall, along with such notice and schedule, (i) deliver to
the Class B Unitholders schedules and work papers, as reasonably determined by
Parent or reasonably requested by the Class B Unitholders providing reasonable
detail regarding the preparation of the Schedule and (ii) allow the Class B
Unitholders reasonable access, at no cost, to the appropriate representatives at
Parent, as reasonably determined by Parent or reasonably requested by the Class
B Unitholders, in connection with a review of such schedule. The Early
Termination Schedule or Change of Control Termination Schedule, as applicable,
shall become final and binding on Parent and the Class B Unitholders 30 calendar
days from the first date on which the Class B Unitholders received such schedule
or amendment thereto unless the Class B Unitholders (i), within 30 calendar days
after receiving such schedule, provide Parent with notice of a material
objection to such schedule made in good faith (“Material Objection Notice”) or
(ii) provide a written waiver of such right of a Material Objection Notice
within the period described in clause (i) above, in which case such schedule
becomes binding on the date the waiver is received by Parent (the “Early
Termination Effective Date” or “Change of Control Termination Effective Date”).
If for any reason the parties are unable to successfully resolve the issues
raised in such notice within 30 calendar days after receipt by Parent of the
Material Objection Notice, Parent and the Class B Unitholders shall engage in
the Reconciliation Procedures.

 

Section 4.3. Payment upon Termination.

 

(a) Within three Business Days after the Early Termination Effective Date,
Parent shall pay to each Class B Unitholder an amount equal to the Early
Termination Payment with respect to such Class B Unitholder. On the Change of
Control Termination Effective Date, Parent shall pay to each Class B Unitholder
an amount equal to the Change of Control Termination Payment with respect to
such Class B Unitholder. Such payments shall be made by wire transfer of
immediately available funds to a bank account or accounts designated by each
Class B Unitholder or as otherwise agreed by Parent and each such Class B
Unitholder.

 



12

 

 

(b) “Early Termination Payment” for a Class B Unitholder shall equal the present
value, discounted at the Early Termination Rate as of the Early Termination
Effective Date, of all Tax Benefit Payments that would be required to be paid by
Parent to such Class B Unitholder hereunder beginning from the Early Termination
Date and assuming that the Valuation Assumptions are applied. “Change of Control
Termination Payment” for a Class B Unitholder shall equal the present value,
discounted at the Early Termination Rate as of the Change of Control Termination
Effective Date, of all Tax Benefit Payments that would be required to be paid by
Parent to such Class B Unitholder hereunder beginning as of the Change of
Control Termination Date and assuming that the Valuation Assumptions are
applied, as amended by Section 4.l(b). The present value determinations pursuant
to this Section 4.3(b) shall be made assuming the Parent filed its U. S. federal
income tax returns on the original due date (without extension).

 

Section 4.4. Scheduled Termination. No Tax Benefit Payment shall accrue, or
shall become due or payable with respect to any Exchange after the 40th
anniversary (the “Scheduled Termination Date”) of the effective date of such
Exchange. For avoidance of doubt, this TRA shall continue to be in effect in
periods after the Scheduled Termination Date with respect to Tax Benefit
Payments that arise on or before such date, or any adjustment thereto, and shall
terminate upon such time as when all Tax Benefit Payments due and payable
hereunder have been paid and the Determinations have been made with respect to
all such payments.

 

Article 5
SUBORDINATION AND LATE PAYMENTS

 

Section 5.1. Subordination. Notwithstanding any other provision to the contrary,
any payment required to be made by Parent under this TRA shall rank subordinate
and junior in right of payment to any principal, interest or other amounts due
and payable in respect of any obligations in respect of indebtedness for
borrowed money of Parent and its Subsidiaries from unrelated lenders (“Senior
Obligations”) and shall rank pari passu with all current or future unsecured
obligations of Parent that are not Senior Obligations. For the avoidance of
doubt, the fact that a payment is subordinated pursuant to this Section 5.1 and
thus cannot be made, does not mean that a failure to make a payment in a timely
manner under Section 4.1(c) is not a material breach of this Agreement.

 

Section 5.2. Late Payments by Parent. The amount of all or any portion of any
payment not made by Parent when due under the terms of this TRA shall be payable
together with any interest thereon, computed at the Default Rate and commencing
from the date on which such payment was due. For avoidance of doubt, this
Section 5.2 shall not limit or restrict in any way the rights of the Class B
Unitholders hereunder, including, without limitation, their rights under Section
4.1(c) hereof.

 

Article 6
NO DISPUTES; CONSISTENCY; COOPERATION

 

Section 6.1. Election to be Filed. As the sole managing member of Company,
Parent shall cause Company and each Company Group member that is treated as a
partnership for United States federal income tax purposes to file an election
under Section 754 of the Code (a “754 Election”) commencing no later than with
its first Taxable Year which includes an Exchange, unless such entity already
has a 754 Election in effect, and shall not cause any such entity to revoke such
election until this TRA is no longer in effect for any Class B Unitholder. If
Company acquires an interest in an entity that is treated as a partnership for
United States federal income tax purposes, either directly or indirectly through
one or more entities treated as a partnership or disregarded entity for United
States federal income tax purposes, Parent shall use its best efforts to cause
such entity to file a 754 Election effective for each such entity’s Taxable Year
in which such acquisition occurs, unless such entity already has a 754 Election
in effect, and shall not cause such entity to revoke such election until this
TRA is no longer in effect.

 



13

 

 

Section 6.2. Participation in Parent’s and Company’s Tax Matters.

 

(a) Except as otherwise provided herein, Parent shall have full responsibility
for, and sole discretion over, all Tax matters concerning Parent.
Notwithstanding the foregoing. Parent shall notify the Class B Unitholders of,
and keep the Class B Unitholders reasonably informed with respect to, the
portion of any audit of Parent by a Taxing Authority the outcome of which is
reasonably expected to materially affect the rights and obligations of such
Class B Unitholders under this TRA, and shall provide to the Class B Unitholders
reasonable opportunity to provide information and other input to Parent and its
advisors concerning the conduct of any such portion of such audit; provided,
however, that Parent shall not be required to take any action that is
inconsistent with any provision of the LLC Agreement.

 

(b) The rights and responsibilities of Parent and InnoHold with respect to Tax
matters concerning the Company and its Subsidiaries shall be as set forth in the
LLC Agreement or, as applicable, the Merger Agreement.

 

Section 6.3. Consistency. Parent, InnoHold and the Class B Unitholders agree to
report and cause to be reported for all purposes, including federal, foreign,
state and local Tax purposes and financial reporting purposes, all Tax-related
items (including, without limitation, the Basis Adjustments and each Tax Benefit
Payment) in a manner consistent with that specified by Parent in any Schedule
required to be provided by or on behalf of Parent under this TRA, provided
Parent prepares and finalizes each such Schedule in accordance with the terms
hereof, unless otherwise required by a Determination.

 

Section 6.4. Cooperation. Each applicable Applicable Class B Unitholder shall
(a) furnish to Parent in a timely manner such information, documents and other
materials as Parent may reasonably request for purposes of making any
determination or computation necessary or appropriate under this TRA, preparing
any Tax Return or contesting or defending any audit, examination or controversy
with any Taxing Authority, (b) make itself available to Parent and its
representatives to provide explanations of documents and materials and such
other information as Parent or its representatives may reasonably request in
connection with any of the matters described in clause (a) above, and (c)
reasonably cooperate in connection with any such matter, and Parent shall
reimburse any such Applicable Class B Unitholder for any reasonable third-party
costs and expenses incurred pursuant to this Section 6.4.

 

Article 7
MISCELLANEOUS

 

Section 7.1. Notices. Any notice, demand, consent, election, offer, approval,
request or other communication (collectively, a “notice”) required or permitted
under this TRA must be in writing and either delivered personally, sent by
certified or registered mail, postage prepaid, return receipt requested or sent
by recognized overnight delivery service, electronic mail (e-mail) or by
facsimile transmittal. Any notice sent by confirmed e-mail or facsimile must be
sent simultaneously by another method described in the prior sentence. A notice
must be addressed:

 

To the Company or Parent:

 

Purple Innovation, Inc. 

123 E. 200 N. 

Alpine, UT 84004 

Attn: Casey McGarvey 

Email: casey@onpurple.com

 



14

 

 

with a copy (which copy shall not constitute notice) to:

 

Dorsey & Whitney LLP 

111 S. Main St., Suite 2100 

Salt Lake City, UT 84111 

Attn: Nolan S. Taylor 

E-mail:  taylor.nolan@dorsey.com 

Fax:      (801) 933-7373
Tel:      (801) 933-7366

 

To InnoHold:

 

InnoHold, LLC 

123 E. 200 N. 

Alpine, UT 84004 

Attn:   Casey McGarvey 

Email:  casey@onpurple.com

 

with a copy (which copy shall not constitute notice) to:

 

Dorsey & Whitney LLP 

111 South Main Street, Suite 2100 

Salt Lake City, UT 84111 

Attention: Nolan Taylor, Esq. 

Tel: 801-933-7366 

Fax: 801-933-7373 

Email: taylor.nolan@dorsey.com

 

A notice delivered personally will be deemed given only when accepted or refused
by the Person to whom it is delivered. A notice that is sent by mail will be
deemed given: (i) three Business Days after such notice is mailed to an address
within the United States of America or (ii) seven Business Days after such
notice is mailed to an address outside of the United States of America. A notice
sent by recognized overnight delivery service will be deemed given when received
or refused. A notice sent by e-mail or facsimile shall be deemed given upon
receipt of a confirmation of such transmission, unless such receipt occurs after
normal business hours, in which case such notice shall be deemed given as of the
next Business Day. Any party may designate, by written notice to all of the
others, substitute addresses or addressees for notices; thereafter, notices are
to be directed to those substitute addresses or addressees.

 

Section 7.2. Counterparts. This TRA and any amendments may be executed
simultaneously in two or more counterparts and delivered via facsimile or .pdf,
each of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same document. The signature of any party to any
counterpart shall be deemed a signature to, and may be appended to, any other
counterpart.

 

Section 7.3. Entire TRA; No Third Party Beneficiaries. This TRA, together with
the LLC Agreement and the Exchange Agreement, constitute the entire agreement
and understanding among the parties with respect to the subject matter hereof
and thereof, and supersedes all prior agreements or arrangements (written and
oral), including any prior representation, statement, condition or warranty
between the parties relating to the subject matter hereof and thereof. This TRA
is not intended to, and does not, provide or create any rights or benefits of
any Person other than the parties hereto and their successors and permitted
assigns.

 

Section 7.4. Governing Law. The parties hereto hereby agree that all questions
concerning the construction, validity and interpretation of this TRA and the
performance of the obligations imposed by this TRA shall be governed by the
internal laws of the State of Delaware without giving effect to any choice of
law or conflict of law provision or rule, notwithstanding that public policy in
Delaware or any other forum jurisdiction might indicate that the laws of that or
any other jurisdiction should otherwise apply based on contacts with such state
or otherwise.

 



15

 

 

Section 7.5. Severability. It is expressly understood and agreed that if any
provision of this TRA or the application of any such provision to any party or
circumstance shall be determined by any court of competent jurisdiction to be
invalid or unenforceable to any extent, the remainder of this TRA, or the
application of such provision to any party or circumstance other than those to
which it is so determined to be invalid or unenforceable, shall not be affected
thereby, and each provision hereof shall be enforced to the fullest extent
permitted by law so long as the economic or legal substance of the matters
contemplated by this TRA is not affected in any manner materially adverse to any
party. If the final judgment of a court of competent jurisdiction declares or
finds that any term or provision hereof is invalid or unenforceable, the parties
hereto agree that the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration or area of
the term or provision, or to delete specific words or phrases, and to replace
any invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this TRA shall be enforceable as
so modified. If such court of competent jurisdiction does not so replace an
invalid or unenforceable term or provision, the parties hereto will negotiate in
good faith to modify this TRA so as to effect the original intent of the parties
as closely as possible in an acceptable manner to the end that the matters
contemplated hereby are fulfilled to the fullest extent possible.

 

Section 7.6. Successors, Assignment, Amendments and Waivers.

 

(a) Neither InnoHold nor any Class B Unitholder may assign any of its rights
under this TRA to any person without the prior written consent of Parent, which
consent shall not be unreasonably withheld; provided, however, that (i) to the
extent Class B Units allocable to any Class B Unitholder are transferred by
InnoHold or such Class B Unitholder in accordance with the terms of the LLC
Agreement, the relevant Class B Unitholder shall have the option to assign to
the transferee of such Class B Units the transferring Class B Unitholder’s
rights under this TRA with respect to such transferred Class B Units, as long as
such transferee has executed and delivered, or, in connection with such
transfer, executes and delivers, a joinder to this TRA, in form and substance
substantially similar to Exhibit A to this TRA, agreeing to become a Class B
Unitholder for all purposes of this TRA, and (ii) once an Exchange has occurred,
any and all payments that may become payable to an Applicable Class B Unitholder
pursuant to this TRA with respect to the Exchanged Class B Units may be assigned
to any Person or Persons as long as any such Person has executed and delivered,
or, in connection with such assignment, executes and delivers, a joinder to this
TRA, in form and substance substantially similar to Exhibit A to this TRA, and
acknowledging specifically the terms of Section 7.6(b). For the avoidance of
doubt, if aa Class B Unitholder transfers Class B Units but does not assign to
the transferee of such Class B Units such Class B Unitholder’s rights under this
TRA with respect to such transferred Class B Units, such Class B Unitholder
shall continue to be entitled to receive the Tax Benefit Payments arising in
respect of a subsequent Exchange of such Class B Units.

 

(b) No provision of this TRA may be amended unless such amendment is approved in
writing by Parent and the Class B Unitholders. No provision of this TRA may be
waived unless such waiver is in writing and signed by the party against whom the
waiver is to be effective.

 

(c) All of the terms and provisions of this TRA shall be binding upon, shall
inure to the benefit of and shall be enforceable by the parties hereto and their
respective successors, assigns, heirs, executors, administrators and legal
representatives. Parent shall require and cause any direct or indirect successor
(whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of Parent, by written agreement,
expressly to assume and agree to perform this TRA in the same manner and to the
same extent that Parent would be required to perform if no such succession had
taken place.

 



16

 

 

Section 7.7. Titles and Subtitles. The titles of the sections and subsections
are for convenience of reference only and are not to be considered in construing
this TRA.

 

Section 7.8. Resolution of Disputes.

 

(a) Each of the parties hereto submits to the exclusive jurisdiction of the
Court of Chancery in the State of Delaware in any action or proceeding arising
out of or relating to this TRA and agrees that all claims in respect of the
action or proceeding may be heard and determined in any such court. Each party
hereto also agrees not to bring any action or proceeding arising out of or
relating to this TRA in any other court. Each of the parties hereto waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other security that might be required of
any other party hereto with respect thereto. The parties hereto each agree that
final judgment in any such suit, action or proceeding brought in such a court
shall be conclusive and binding on it and may be enforced in any court to the
jurisdiction of which it is subject by a suit upon such judgment.

 

(b) EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OF THE AGREEMENTS DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.8.

 

Section 7.9. Reconciliation. In the event that Parent and the Class B
Unitholders are unable to resolve a disagreement with respect to the matters
governed by Section 2.4, or Section 4.2, within the relevant period designated
in this TRA (“Reconciliation Dispute”), the Reconciliation Dispute shall be
submitted for determination to a nationally recognized expert (the “Expert”) in
the particular area of disagreement mutually acceptable to both parties. The
Expert shall be a partner or principal in a nationally recognized accounting or
law firm, and unless Parent and the Class B Unitholders agree otherwise, the
Expert shall not, and the firm that employs the Expert shall not, have any
material relationship with Parent or the Class B Unitholders (or the affected
Class B Unitholders) or other actual or potential conflict of interest. If the
parties are unable to agree on an Expert within 15 days of receipt by the
respondent(s) of written notice of a Reconciliation Dispute, the Expert shall be
appointed by the Qualified Tax Advisor. The Expert shall resolve any matter
relating to an Exchange Basis Schedule, or an amendment thereto, the Early
Termination Schedule, or an amendment thereto, the Change of Control Termination
Schedule, or an amendment thereto or Section 3.l(c), within 30 calendar days and
shall resolve any matter relating to a Tax Benefit Schedule or an amendment
thereto within 15 calendar days or as soon thereafter as is reasonably
practicable, in each case after the matter has been submitted to the Expert for
resolution. Notwithstanding the preceding sentence, if the matter is not
resolved before any payment that is the subject of a disagreement would be due
(in the absence of such disagreement) or any Tax Return reflecting the subject
of a disagreement is due, the undisputed amount shall be paid on the date
prescribed by this TRA and such Tax Return may be filed as prepared by Parent,
subject to adjustment or amendment upon resolution. Parent and the Class B
Unitholders shall bear their own costs and expenses relating to the engagement
of such Expert, amending any Tax Return and the proceeding unless the Class B
Unitholders have a prevailing position that is more than 10% of the payment at
issue, in which case Parent shall reimburse the Class B Unitholders for any
reasonable out-of-pocket costs and expenses in such proceeding. Any dispute as
to whether a dispute is a Reconciliation Dispute within the meaning of this
Section 7.9 shall be decided by the Expert. The Expert shall finally determine
any Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.9 shall be binding on Parent and the Class B Unitholders who are
parties to such Dispute and may be entered and enforced in any court having
jurisdiction.

 



17

 

 

Section 7.10. Withholding. Parent shall be entitled to deduct and withhold from
any payment payable pursuant to this Agreement such amounts as Parent is
required to deduct and withhold with respect to the making of such payment under
the Code or any provision of state, local or foreign Tax law. To the extent that
amounts are so withheld and paid over to the appropriate Taxing Authority by
Parent, such withheld amounts shall be treated for all purposes as having been
paid to InnoHold and/or the Class B Unitholders (as the case may be). The
parties anticipate that, on the basis of current law, no federal income tax
withholding would be required with respect to payments contemplated by this TRA
to InnoHold or any Class B Unitholder who is a “United States person” within the
meaning of Section 770l(a)(30) of the Code and who properly certifies that such
holder is not subject to federal backup withholding.

 

Section 7.11. Admission of Parent into a Consolidated Group and Transfers of
Corporate Assets.

 

(a) If Parent is or becomes the common parent of a Parent Consolidated Group
that files a consolidated income tax return pursuant to Section 1501 et seq. of
Code, the provisions of this TRA will be applied with respect to the Parent
Consolidated Group as a whole and the Tax Benefit Payments, Early Termination
Payments, Change of Control Termination Payments and other applicable items
shall be computed with reference to the consolidated taxable income of the
Parent Consolidated Group as a whole. Similar provisions apply to any state or
local consolidated group of which Parent is a member.

 

(b) If Parent transfers one or more assets to a corporation (or a Person
classified as a corporation for United States federal income tax purposes) with
which it does not file a consolidated tax return pursuant to Section 1501 of the
Code, then, for purposes of calculating the amount of any Tax Benefit Payment,
Early Termination Payment or Change of Control Termination Payment due
hereunder, Parent shall be treated as having disposed of such asset in a fully
taxable transaction on the date of such transfer. The consideration deemed to be
received by Parent shall be equal to the fair market value of the transferred
asset. For purposes of this Section 7.11, a transfer of a partnership or limited
liability company interest shall be treated as a transfer of the transferring
partner’s or member’s share of each of the assets and liabilities of that
partnership or limited liability company.

 

Section 7.12. Confidentiality.

 

(a) Innohold and the Class B Unitholders or their respective assignee(s)
acknowledges and agrees that the information of Parent and of its Affiliates is
confidential and, except (i) in the course of performing any duties as necessary
for Parent and its Affiliates, (ii) as required by law or legal process, (iii)
to enforce the terms of this TRA, or (iv) such disclosure is related to the
performance of obligations under this Agreement, the Merger Agreement, the
Related Agreements and the consummation of the transactions contemplated
thereunder, such person shall keep and retain in the strictest confidence and
not disclose to any Person any confidential matters, acquired pursuant to this
TRA, of Parent and its Affiliates and successors, concerning the Company and its
Affiliates and successors, learned by Innohold and the Class B Unitholders or
their respective assignee(s) heretofore or hereafter. This Section 7.12(a) shall
not apply to (i) any information that has been made publicly available by Parent
or any of its Affiliates, becomes public knowledge (except as a result of an act
of Innohold, the Class B Unitholders or their respective assignee(s) in
violation of this TRA) or is generally known to the business community, (ii) the
disclosure of information to the extent necessary for Innohold to prepare and
file its Tax returns, to respond to any inquiries regarding the same from any
Taxing authority or to prosecute or defend any action, proceeding or audit by
any Taxing authority with respect to such returns, and (iii) any information
that was independently developed by Innohold, the Class B Unitholders or their
respective assignee(s), provided that such independent development can
reasonably be proven by Innohold, the Class B Unitholders or their respective
assignee(s).

 

(b) If Innohold, the Class B Unitholders or their respective assignee(s) commit
a breach, or threaten to commit a breach, of any of the provisions of Section
7.12(a), Parent shall have the right and remedy to have the provisions of
Section 7.12(a) specifically enforced by injunctive relief or otherwise by any
court of competent jurisdiction without the need to post any bond or other
security, it being acknowledged and agreed that any such breach or threatened
breach shall cause irreparable injury to Parent or any of its Subsidiaries and
the accounts and funds managed by Parent and that money damages alone shall not
provide an adequate remedy to such Persons. Such rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available at law
or in equity.

 

[Signature page follows]

 



18

 

 

IN WITNESS WHEREOF, Parent, InnoHold, the Company and the Class B Unitholders
have duly executed this TRA as of the date first written above.

 

  PURPLE INNOVATION, INC.         By: /s/ Samuel D. Bernards   Name: Samuel D.
Bernards   Title: Chief Executive Officer         INNOHOLD, LLC         By: /s/
Terry V. Pearce    Name: Terry V. Pearce   Title: Manager         PURPLE
INNOVATION, LLC         By: /s/ Samuel D. Bernards   Name: Samuel D. Bernards  
Title: Chief Executive Officer         CLASS B UNITHOLDERS:       /s/ Tony M.
Pearce   Tony M. Pearce       /s/ Carrie Pearce   Carrie Pearce       /s/ Terry
V. Pearce   Terry V. Pearce       /s/ Gae Pearce   Gae Pearce

 



19

 

 

  CLASS B UNITHOLDERS:       PT1       By: /s/ Tomi Hill   Name: Tomi Hill  
Title: Trustee         By: /s/ Amy Stone   Name: Amy Stone   Title: Trustee    
    By: /s/ Nicholas Pearce   Name: Nicholas Pearce   Title: Trustee         PT2
          By: /s/ Tomi Hill   Name: Tomi Hill   Title: Trustee         By: /s/
Amy Stone   Name: Amy Stone   Title: Trustee         By: /s/ Nicholas Pearce  
Name: Nicholas Pearce   Title: Trustee         PT3           By: /s/ Tomi Hill  
Name: Tomi Hill   Title: Trustee         By: /s/ Amy Stone   Name: Amy Stone  
Title: Trustee         By: /s/ Nicholas Pearce   Name: Nicholas Pearce   Title:
Trustee

 



20

 

 

  CLASS B UNITHOLDERS:         PT4           By: /s/ Tomi Hill   Name: Tomi Hill
  Title: Trustee         By: /s/ Amy Stone   Name: Amy Stone   Title: Trustee  
      By: /s/ Nicholas Pearce   Name: Nicholas Pearce   Title: Trustee        
TLA Trust 1         By: /s/ Rebecca Taylor   Name: Rebecca Taylor   Title:
Trustee         By: /s/ Tiffany Peay   Name: Tiffany Peay   Title: Trustee      
  TLA Trust 1         By: /s/ Rebecca Taylor   Name: Rebecca Taylor   Title:
Trustee         By: /s/ Tiffany Peay   Name: Tiffany Peay   Title: Trustee

 

Signature Page to Tax Receivable Agreement

 



21

 

 

Exhibit A

 

Form of Joinder Agreement

 

[________________] does hereby agree to the terms and conditions of the Tax
Receivable Agreement, dated as of February 2, 2018 (the “TRA”), a copy of which
is attached hereto, and upon execution of this joinder, for all purposes
thereunder, shall be and hereby is a Class B Unitholder, as defined in the TRA,
and is bound by all terms and conditions thereof as of the date set forth below.

 

  [Name of Assignee, if Entity]         By:               Name:     Title:  

 

Date: ________________________

 



22

 

 

Exhibit B

 

Participation Percentages

 

Class B Unitholder  Participation Percentage      Tony M. Pearce  *      Carrie
Pearce  *      PT1  *      PT2  *      PT3  *      PT4  *      Terry V. Pearce 
*      Gae Pearce  *      TLA Trust 1  *      TLA Trust 2  *

 

* Each Class B Unitholder’s Participation Percentage shall be equal to such
Class B Unitholder’s share of payments received under this TRA as determined
under the Fourth Amended and Restated Limited Liability Company Agreement of
InnoHold, LLC.

 

 

23



 

 

 